Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 20 and 21 are cancelled.
Claims 1-19 and 22, filed April 06, 2022, are examined on the merits.
RESPONSE TO ARGUMENTS
On page 7, Applicant’s argument by claim amendment has overcome the 35 USC 112(b) rejection.
On pages 8-9, Applicant’s argument by claim amendment has overcome the 35 USC 103 prior art rejection of record.  The new limitation has been addressed with the addition of Chaudhuri et al. as necessitated by claim amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan et al. Fan hereafter, WO 2012/040350 Al, 29 March 2012) in view of Ben-Itzhak (US 2017/0250930 A1) and Chaudhuri et al. (Chaudhuri hereafter, US 2020/0394190 A1).
Claim 1, Fan discloses a computer-implemented conversational agent rating method, the method comprising:
receiving a plurality of raw score rankings for issues of a conversational agent from a third party (page 12, [0046], e.g. raw TyCor score);
converting the plurality of raw score rankings into qualitative scores (page 12, [0046], e.g. applying an estimated LAT confidence score 199 to produce a modified Tycor score); and 
generating a rating for the conversational agent by combining the qualitative scores (page 12, 47, [0047], e.g. a combining unit 275 that combines a LAT confidence estimate 199 and the raw Tycor score 260 to produce a final score 299, and page 14, [0053], e.g. An Answer Ranking module 60 provides functionality for ranking candidate answers and determining a response 99 returned to a user via a user’s computer display interface (not shown) or a computer system 22, where the response may be an answer, or an elaboration of a prior answer or request for clarification in response to a question -when a high quality answer to the question is not found).
However, Fan does not explicitly disclose “according to separate rating modules for profiles having similar information…wherein the similar information in profiles is verified via a survey, and wherein the qualitative scores are adjusted according to a relative importance determined in in the survey.”  
Ben-Itzhak discloses according to separate rating modules for profiles having similar information (page 3, [0032], e.g. information relating (similar information) to a user may be collected and aggregated from multiple different user profiles (e.g., a user profile of the personalized content recommendation system and one or more related system) to form a primary user profile maintained by the personalized content recommendation communication system (herein the “primary user profile” or “Chatbot user profile”)).  Ben-Itzhak discloses an improvement to overcome the difficulty of gaining an understanding of a person in order to generate recommendations of content likely to match the interests of a user and result in a positive engagement by the user (page 1, [0004]).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Ben-Itzhak to improve the method of Fan to overcome the difficulty of the prior art.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Fan with the different user profiles with similar information of Ben-Itzhak.
However, Fan as modified does not disclose wherein the related information in profiles is verified via a survey that requests an ordered priority of the issues by a user completing the survey.  Chaudhuri discloses wherein the related information in profiles (page 2, [0023], e.g. the interface (e.g., the Chatbot) providing specific information at the time of access, and/or tagging an interesting insight against another profile or public profile for further consumption) is verified via a survey that requests an ordered priority of the issues by a user completing the survey (page 4, [0050], e.g. During a user interaction, the chatbot may collect information relevant to the kind of transition that is occurring during the conversations with respect to nature of the question asked, how much time the user is spending reviewing and selecting a response, any feedback provided by the user (survey), explaining which of the ranked (an ordered priority) response appear more relevant).  It is noted the specification does not specifically define the term “survey.”  The term “survey” has been attributed with the customary and ordinary meaning of “to query (someone) in order to collect data for the analysis of some aspect of a group or area.”  See https://www.merriam-webster.com/dictionary/survey.
Claim 2, Fan as modified discloses an importance order of the issues in the raw score rankings is elicited via a query to the third party for an importance order of the issues (Fan, page 12, [0046], e.g. during QA processing, a determination is made as to whether the candidate answer is an instance of the query LAT).
Claim 3, Fan as modified discloses the importance order is determined via individual-level modelling by determining a relative importance of each of the issues (Fan, page 12, [0044], e.g. a model in the form of a decision tree data structure 190 which includes a series of decision points (e.g., nodes 192, 194, 196 in the tree) and different decisions (branches in the tree)).
Claim 4, Fan as modified discloses the importance order is determined via profile- level modelling by capturing preferences of users as groups (Ben-Itzhak, page 3, [0032], e.g. information relating (similar information) to a user may be collected and aggregated from multiple different user profiles (e.g., a user profile of the personalized content recommendation system and one or more related system) and validating the preferences via a survey (Koukoumidis, page 4, [0062], e.g. if a user likes (survey) a bot (e.g., as indicated in a user profile, by user input, or based on user interaction with bots).
Claim 5, Fan as modified discloses the importance orders returned from the query are aggregated according to a similarity of the users (Fan, page 18, [0067], e.g. If multiple instances are found, a rollup using an aggregation function is employed to combine the scores from all candidates. If no suitable instance is found, a score of 0 is returned, [0069], e.g. the set of pairs of scores scoring the degree of match (similarity) may be resolved to a single final score via an aggregation function).
Claim 6, Fan as modified discloses the importance order is combined with a rating of individual checkers on the issues to generate the rating (Fan, page 3, [0011], e.g. combining the first score and the second score to provide a total score indicative of a quality of the candidate answer, wherein a processing device automatically performs one or more of the determining a query LAT, computing the first score and second score, obtaining candidate answers, determining a AT, comparing and combining).
Claim 7, Fan as modified discloses embodied in a cloud-computing environment (Fan, page 14, [0050], e.g. All the sources of information can be locally stored or distributed over a network, including the Internet, page 26, [0095], e.g. a communication adapter 434 for connecting the system 400 to a data processing network, the Intemet, an Intranet, a local area network (LAN)).
Claims 8-19, Fan as modified discloses a computer program and system for implementing the above cited method (Fan, page 26, [0095], e.g. a computing system and memory).
Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan et al. Fan hereafter, WO 2012/040350 Al, 29 March 2012) in view of Ben-Itzhak (US 2017/0250930 A1) and Chaudhuri et al. (Chaudhuri hereafter, US 2020/0394190 A1), as applied to claims 1-19 above, in further view of Koukoumidis et al. (Koukoumidis hereafter, US 2018/0287968 A1).

Claim 22, Fan as modified discloses the claimed inventio except for the limitation of each of the issues corresponds to a different rating module of the separate rating modules, wherein the converting is independent of a type of issue.  Koukoumidis discloses each of the issues corresponds to a different rating module of the separate rating modules, wherein the converting is independent of a type of issue (Koukoumidis, page 3, [0047]-[0051], e.g. Ranking can be based, for example, on one or more of the criteria: [0048] which bot has a personality preferred by the user; [0049] which bot is more popular than the others (i.e., a popularity rating for the chat bot); [0050] which bot provides more relevant answers (e.g., answers that are more relevant and/or provide more information than the other bots); [0051] which bots provide a better dialog (e.g., a dialog rank for the bot)) (Koukoumidis, page 3, [0047]-[0051], e.g. Ranking can be based, for example, on one or more of the criteria: [0048] which bot has a personality preferred by the user; [0049] which bot is more popular than the others (i.e., a popularity rating for the chat bot); [0050] which bot provides more relevant answers (e.g., answers that are more relevant and/or provide more information than the other bots); [0051] which bots provide a better dialog (e.g., a dialog rank for the bot)). 
Koukoumidis discloses an improvement that targets the problems that occur when multiple bots are integrated into the same environment (page 1, [0015]) by presenting new mechanisms for presenting the existence of multiple chat bots, for interacting with multiple bots, for creating an environment where multiple bots can interact with each other, for combining answers from multiple bots (page 1, [0016]).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Koukoumidis discloses to improve the method of Fan as modified to target the problems that occur when multiple bots are integrated into the same environment.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Fan as modified with the surveyed profile information of Koukoumidis to target the problems that occur when multiple bots are integrated into the same environment.


CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152